871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Francisco MARTIN-ALVAREZ, Petitioner,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, Respondent.
No. 88-3352.
United States Court of Appeals, Federal Circuit.
Feb. 27, 1989.

Before NIES, PAULINE NEWMAN and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), Docket No. NY03518710549, dismissing with prejudice for untimely filing Francisco Martin-Alvarez's appeal of his demotion by reduction in force from his position as Deputy Director for Community Planning Development, GM-14, to the position of Program Manager, GM-13, is affirmed on the grounds set forth in the board's opinion.